Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                    )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )              Case No. 99-CR-12-TCK
                                              )
 ESTAC LAJUAN LOVE,                           )
                                              )
                Defendant.                    )

                                    OPINION AND ORDER

        Before the Court is the Defendant Estac Lajuan Love’s (“Love”) Motion for Reduction of

 Sentence filed pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (Doc. 203). On June 17, 2020, the

 Government filed its Response in Opposition (Doc. 209). Love filed a Reply on July 20, 2020

 (Doc. 212).

        Love seeks a reduction in sentence based on “extraordinary and compelling circumstances”

 in light of the significant sentencing disparity created by the First Step Act of 2018, and a

 combination of factors which warrant relief. The Government urges the Court to deny Love’s §

 3582(c)(1)(A) motion based on the contention that Love is not eligible for compassionate release.

 Id. Specifically, the Government argues that the First Step Act did not change the requirements for

 granting compassionate release, and Love’s claims do not constitute “extraordinary and

 compelling reasons” warranting relief. (Doc. 209). Based on the following, Love submits the

 Government is wrong as a matter of law as to his eligibility for relief under 18 U.S.C. §

 3582(c)(1)(A). Further, Love maintains that he is not a danger to the community and that the 18

 U.S.C. § 3553(a) factors support a reduction in sentence.
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 2 of 12




         I. Background

         In 2000, Love was sentenced to 146 years in prison based on his involvement in a series of

 robberies that took place from December 1998 through January 1999 when Love was only 26 years

 old. In 1999, a jury convicted Love of fourteen counts, including armed robbery, conspiracy,

 carjacking, and firearms charges. (Docs. 14, 64). Six of the fourteen convictions were for violations

 of 18 U.S.C. § 924(c); of those, the jury found the firearms were brandished in four. Id. At the time

 of his convictions, Love’s first § 924(c) conviction carried a minimum 7-year sentence, and each

 subsequent § 924(c) conviction carried a minimum 25-year sentence. 18 U.S.C. § 924(c)(1)(C)(i).

 As required by statute, this Court ordered Love’s sentences under 18 U.S.C. § 924(c) to run

 consecutively to each other and to his sentences for the robbery, conspiracy, and carjacking. 18

 U.S.C. § 924(c)(1)(D)(ii).1

         On direct appeal, the Tenth Circuit affirmed Love’s conviction and sentence. (Doc. 109);

 see also United States v. Love, 17 F. App’x 942 (10th Cir. 2001) (unpublished). This Court has

 denied Love’s motions for relief under 28 U.S.C. § 2255 and 28 U.S.C. § 1651, and has denied his

 petition for a writ of audita querela. (See Docs. 144, 145, 146, 147, 154, 158, 159, 160); see also

 United States v. Love, 260 F. App’x 134 (10th Cir. 2008) (unpublished), United States v. Love,

 379 F. App’x 784 (10th Cir. 2010) (unpublished). In 2008, the Supreme Court denied Love’s

 petition for a writ of certiorari. (Doc. 157).

         Although Love has sought unsuccessfully to obtain relief from this sentence, in December

 2018, Congress passed the First Step Act, which eliminated the practice of enhancing § 924(c)

 counts in a first case and empowered defendants to seek compassionate release from the courts.



 1
  On July 22, 1998, this Court opted not to accept the proposed Rule 11(e)(1)(c) plea agreement
 for 38 years and a new trial date was set. In hindsight, the Court finds this was an inappropriate
 decision.
                                                  2
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 3 of 12




 First Step Act of 2018, Pub. L. No. 115-391, § 403, 132 Stat. 5221–22. Pursuant to those changes,

 on April 29, 2020, Love submitted a written request to the warden at his facility asking for a

 reduction of his sentence under 18 U.S.C. § 3582(c)(1)(A)(i). After considering Love’s request,

 the warden at his facility declined to file a motion for compassionate release on his behalf.

         Since Love’s sentencing in 2000, significant reforms have been made within the criminal

 justice system to avoid excessively long prison sentences. Although many changes have not been

 deemed retroactively applicable, numerous district courts have found that the massive sentencing

 disparities caused by recent legislation, as well as a combination of other factors, may warrant a

 reduction in sentence through 18 U.S.C. § 3582(c)(1)(A).

        II. Applicable Law

        In December 2018, Congress enacted the First Step Act (“FSA”) which modified

 §3582(c)(1) of Title 18 of the United States Code to allow a defendant to bring a motion for

 modification of sentence where “extraordinary and compelling reasons warrant such a

 reduction[.]” 18 U.S.C. § 3582(c)(1)(A)(i). Section 3582(c) now reads:

        (c) Modification of an Imposed Term of Imprisonment. –The court may not modify a term
        of imprisonment once it has been imposed except that––
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the
 defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the
 Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the
 receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce
 the term of imprisonment (and may impose a term of probation or supervised release with or
 without conditions that does not exceed the unserved portion of the original term of imprisonment),
 after considering the factors set forth in § 3553(a) to the extent that they are applicable, if it finds
 that––
        (i) extraordinary and compelling reasons warrant such a reduction; or
         (ii) the defendant is at least 70 years of age, has served at least 30 years in prison, pursuant
 to a sentence imposed under section 3559(c) for the offense or offenses for which the defendant is
 currently imprisoned, and a determination has been made by the Director of the Bureau of Prisons
 that the defendant is not a danger to the safety of any other person or the community, as provided
 under § 3142(g);


                                                    3
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 4 of 12




        and that such a reduction is consistent with applicable policy statements issued by the
 Sentencing Commission.
 18 U.S.C. § 3582(c)(1)(A) (emphasis added). 2

        If the Court finds the exhaustion requirements are met and extraordinary and compelling

 circumstances are present, the Court may reduce a term of imprisonment “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

 Further, the statute requires the Court “to consider the factors set forth in [18 U.S.C. §] 3553(a) to

 the extent they are applicable.” Id.; See also, United States v. Maumau, 993 F.3d 821, 831 (10th

 Cir. 2021).

        A. Exhaustion Requirement

        Although there has been a significant split among district courts on whether the exhaustion

 requirement of § 3582(c)(1)(A) is jurisdictional and/or excusable, two Courts of Appeals have

 recently weighed in on the subject. In United States v. Raia, the Third Circuit concluded that failure

 to comply with the statute’s exhaustion requirement “presents a glaring roadblock foreclosing

 compassionate release[.]” United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020).

        More recently, the Sixth Circuit found that a prisoner’s failure to exhaust his administrative

 remedies did not deprive the court of subject matter jurisdiction; however, the court concluded that

 the exhaustion requirement “looks like a claim-processing rule, and in operation it acts like one.”

 United States v. Alam, 960 Fd.3d 831, 833 (6th Cir. 2020). In so holding, the court noted:

        Even though this exhaustion requirement does not implicate our subject-matter
        jurisdiction, it remains a mandatory condition. If the Director of the Bureau of Prisons does

 2
  The U.S. Sentencing Commission published data on resentencings pursuant to Section 404 of the
 First Step Act of 2018. Under Section 404, defendants sentenced before the Fair Sentencing Act
 of 2010 are eligible for a retroactive sentence reduction. Through June 30, 2020, the Commission
 found that 3,363 offenders were granted a sentence reduction. Of the 3,363 offenders granted
 sentence reduction 65.6 % were assigned to the highest Criminal History Category (IV), 56.3 %
 were Career Offenders, and 44.5 % received a weapon-related sentencing enhancement. United
 States Sentencing Commission, October 19, 2020.
                                                   4
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 5 of 12




         not move for compassionate release, a prisoner may take his claim to court only by moving
         for it on his own behalf. To do that, he must “fully exhaust [] all administrative rights to
         appeal” with the prison or wait 30 days after his first request to the prison.
 18 U.S.C. § 3582(c)(1)(A). Id.

         B. Extraordinary and Compelling Circumstances

         As many district courts have noted post-First Step Act, “Congress has not specified the

 circumstances that qualify as ‘extraordinary and compelling reasons’ except to state that a

 reduction pursuant to this provision must be ‘consistent with applicable policy statements issued

 by the Sentencing Commission.” United States v. Maumau, 993 F.3d 821, 832 (10th Cir. 2021);

 United States v. Bucci, 2019 WL 5075964, at *1 (D. Mass. Sept. 16, 2019). The applicable policy

 statement of the Sentencing Commission can be found at U.S.S.G. § 1B1.13. The commentary to

 this section states:

         1. Extraordinary and Compelling Reasons. –Provided the defendant meets the requirements
 of subdivision (2) [not a danger to society], extraordinary and compelling reasons exist under any
 of the circumstances set forth below:
         (A) Medical Condition of the Defendant. –
        (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced illness
 with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of death
 within a specific time period) is not required. Examples include metastatic solid-tumor cancer,
 amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
         (ii) The defendant is––
                 (I) suffering from a serious physical or medical condition,
                 (II) suffering from a serious functional or cognitive impairment, or
                (III) experiencing deteriorating physical or mental health because of the aging
 process, that substantially diminishes the ability of the defendant to provide self-care within the
 environment of a correctional facility and from which he or she is not expected to recover.
          (B) Age of the Defendant. –The defendant (i) is at least 65 years old; (ii) is experiencing
 serious deterioration in physical or mental health because of the aging process; and (iii) has served
 at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.

         (C) Family Circumstances. –



                                                   5
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 6 of 12




        (i) The death or incapacitation of a caregiver of the defendant’s minor child or minor
 children.
       (ii) The incapacitation of the defendant’s spouse or registered partner when the defendant
 would be the only available caregiver for the spouse or registered partner.
         (D) Other Reasons. –As determined by the Director of the Bureau of Prisons, there exists
 in the defendant’s case an extraordinary and compelling reason other than, or in combination with,
 the reasons described in subdivisions (A) through (C).
 U.S.S.G. § 1B1.13.

         However, the Tenth Circuit has recently clarified this position and held that § 1B1.3 is not

 binding on district courts “when a defendant files a motion to reduce sentence under §

 3582(c)(1)(A) directly with the district court.” Id.

         C. Sentencing Commission Policy and 18 U.S.C. § 3553(a) Factors

         Section 3582(c)(1)(A) allows for a court to reduce a term of imprisonment “after

 considering the factors set forth in section 3553(a) to the extent that they are applicable, if it finds

 that– (i) extraordinary and compelling reasons warrant such a reduction; … and that such a

 reduction is consistent with applicable policy statements issued by the Sentencing Commission[.]”

         The § 3553(a) “factors include, among other things, ‘(1) the nature and circumstances of

 the offense and the history and characteristics of the defendant,’ as well as ‘(2) the need for the

 sentence imposed – (A) to reflect the seriousness of the offense, to promote respect for the law,

 and to provide just punishment for the offense; (B) to afford adequate deterrence to criminal

 conduct; [and] (C) to protect the public from further crimes of the defendant.’” United States v.

 Rodriguez-Orejuela, 2020 WL 2050434, at *4 (S.D. Fla. Apr. 28, 2020) (quoting 18 U.S.C. §

 3553(a)).

         Under § 1B1.13 of the U.S. Sentencing Guidelines, the Court may reduce a term of

 imprisonment after consideration of the § 3553(a) factors, if the Court determines that:

         (1) (A) extraordinary and compelling reasons warrant the reduction;


                                                    6
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 7 of 12




        (2) the defendant is not a danger to the safety of any other person or to the community, as
 provided in 18 U.S.C. § 3142(g); and
        (3) the reduction is consistent with this policy statement.
 U.S.S.G. § 1B1.13(1)-(3).

        III. A Reduction in Sentence Under 18 U.S.C. § 3582(c)(1)(A)(i) is Warranted

        A. Love Has Met the Exhaustion Requirements of § 3582(c)(1)(A)

        As noted supra, on April 29, 2020, Love submitted a written request to the warden

 requesting a compassionate release pursuant to 18 U.S.C. § 3582 (c)(1)(A)(i). After consideration,

 the warden at his facility denied Love’s request. Therefore, Love has fully exhausted his

 administrative appeals and has met the exhaustion requirements under 18 U.S.C. § 3582(c)(1)(A).

        B. Extraordinary and Compelling Circumstances Justify a Reduction in Sentence

        In considering Love’s motion, the Court has reviewed the three-part test adopted by the

 Tenth Circuit in United States v. Maumau, 993 F.3d 821, 831 (10th Cir. 2021) (citing United States

 v. Jones, 980 F.3d 1098, 1107 (6th Cir. 2020)). Step one requires the Court to determine at its

 discretion, whether “extraordinary and compelling reasons” exist to warrant a sentence reduction.

 Step two requires that the Court find whether such reduction is consistent with applicable policy

 statements issued by the United States Sentencing Commission. Step three requires the Court to

 consider any applicable 18 U.S.C. § 3553(a) factors and determine whether the reduction

 authorized by steps one and two is warranted under the particular circumstances of the case.

 However, because the policy statements of the Sentencing Commission have not been updated

 since enactment of the First Step Act of 2018, Pub. L. 115-391, 132 Stat. 5194 (2018), which

 amended 18 U.S.C. § 3582(c)(1)(A) to allow defendants to file motions for compassionate release

 directly with the Court, the existing policy statements are not applicable to motions filed directly

 by defendants. Id. at 12. Further, when any of the three prerequisite steps are lacking, the Court


                                                  7
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 8 of 12




 may deny a compassionate release motion and does not need to address the other steps. The Court

 must address all three steps when granting such motion. Id. at 13 n.4. (citing United States v.

 Navarro, 986 F.3d 668, 670 (6th Cir. 2021)). See also United States v. McGee, No. 20-5047 (10th

 Cir. Mar. 29, 2021).

        The extraordinary and compelling circumstances presented in the instant case relate in part

 to the significant sentencing disparity created by another provision of the First Step Act–the

 changes to the penalty provisions under 18 U.S.C. § 924(c)(1)(C). Section 403 of the First Step

 Act amended § 924(c)(1)(C) to now read:

         (C) In the case of a violation of this subsection that occurs after a prior conviction under
 this subsection has become final, the person shall–
        (i) be sentenced to a term of imprisonment of not less than 25 years.
 18 U.S.C. § 924(c)(1)(C).

        Prior to the enactment of the First Step Act, an enhanced, statutory minimum penalty was

 provided for any § 924(c) conviction after the first, regardless of whether the subsequent

 conviction was a part of the instant offense. Such is Love’s case. Love received a term of 146

 years, which included 6 mandated “stacked” § 924(c) convictions. If Love were sentenced based

 on what is now considered to be a fair and reasonable punishment, he would not have been subject

 to these mandatory 924(c) enhancements. The amendments to § 924(c)(1)(C) under the First Step

 Act would apply in this case if Love were convicted of the same crimes today. This reveals a 94-

 month discrepancy between Love’s current sentence and the sentence to which he would be subject

 to if convicted today; instead of 132 years, Love would be subject to a sentence of 38 years on the

 § 924(c) convictions. Further, Love has already served approximately 21 years of his 146-year

 sentence.




                                                  8
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 9 of 12




        Recognizing the disparity created by the First Step Act’s alterations to § 924(c), many

 district courts have granted reductions to defendants with “stacked” 924(c) convictions. In United

 States v. Urkevich, the U.S. District Court for the District of Nebraska found that “[a] reduction in

 [Urkevich’s] sentence is warranted by extraordinary and compelling reasons, specifically the

 injustice of facing a term of incarceration forty years longer than Congress now deems warranted

 for the crimes committed.” United States v. Urkevich, 2019 WL 6037391, at *4 (D. Neb. Nov. 14,

 2019). Since the Urkevich decision, numerous other district courts have followed suit. See, e.g.,

 United States v. Young, 2020 WL 1047815 (M.D. Tenn. Mar. 4, 2020); United States v. O’Bryan,

 2020 WL 869475 (D. Kan. Feb. 21, 2020); United States v. Maumau, No. 2020 WL 806121 (D.

 Utah Feb. 18, 2020).

        District courts across the country have continued to grant § 3582(c)(1)(A) relief based on

 the “stacking” of § 924(c) convictions. See also United States v. Clausen, 2020 WL 4260795 (E.D.

 Pa. July 24, 2020) (reducing sentence to time served after serving 20 years on nine counts of §

 924(c) resulting in a 213-year sentence); United States v. Burt, 2020 WL 4001906 (E.D. Mich.

 July 15, 2020) (reducing sentence to time served after serving 30 years of a 41-year sentence for

 stacked § 924(c) convictions); United States v. Adeyemi, 2020 WL 3642478 (E.D. Pa. July 6, 2020)

 (reducing sentence to time served based on two § 924(c) where defendant was sentenced to 385

 months at the age of 19); United States v. Lott, 2020 WL 3058093 (S.D. Cal. June 8, 2020)

 (reducing a sentence of 423 months based on stacked § 924(c) convictions to 375 months

 imprisonment); McCoy v. United States, 2020 WL 2738225 (E.D. Va. May 26, 2020) (granting a

 reduction in sentence from stacked § 924(c) convictions where defendant was sentenced at age 20

 to a 421-month term and finding the defendant’s relative youth at the time of sentence, overall

 length of sentence, disparity between his sentence and those sentenced for similar crimes after the



                                                  9
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 10 of 12




  First Step Act, and his rehabilitation efforts form extraordinary and compelling bases for relief);

  United States v. Haynes, 2020 WL 1941478 (E.D.N.Y. Apr. 22, 2020) (reducing a 46-year term of

  imprisonment after serving 27 years based on § 924(c) stacking), and United States v. Curtis, No.

  01-CR-03-TCK, 2020 WL 6484185 (N.D. Okla. Nov. 4, 2020).

         If Love were sentenced today, he would not be subject to the mandatory enhanced sentence

  for a subsequent § 924(c) conviction. As the district courts in Maumau, Urkevich, Young, and

  O’Bryan have recognized, such a significant disparity in sentence constitutes an “extraordinary

  and compelling” reason for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).

         C. A Reduction in Sentence is Warranted After Consideration of the 18 U.S.C.
         § 3553(a) Factors and Sentencing Guidelines Policy

         Having established that Love has exhausted his administrative appeal, and that

  extraordinary and compelling circumstances exist, the Court must consider the factors under 18

  U.S.C. § 3553(a) and the Sentencing Guidelines policy to determine whether a reduction in

  sentence is warranted.

         Importantly, evidence of post-sentence rehabilitation is likely the most critical of core

  considerations for the Court in a § 3582(c) proceeding. In Pepper v. United States, 131 S.Ct. 1229,

  1241 (2011), the Court emphasized the important nature of post-sentence rehabilitation, stating

  that “there would seem to be no better evidence than a defendant’s post incarceration conduct.” Id.

  Indeed, the Court continued, “Post-sentencing rehabilitation may also critically inform a

  sentencing judge’s overarching duty under § 3553(a) to ‘impose a sentence sufficient, but not

  greater than necessary’ to comply with the sentencing purposes set forth in § 3553(a)(2).” Id. at

  1242.3 See e.g. United States v. Millan, 91-CR-685 (LAP), 2020 WL 1674058, at *9 (S.D.N.Y.



  3
   “In addition, evidence of post sentencing rehabilitation may be highly relevant to several of the
  § 3553(a) factors that Congress has expressly instructed district courts to consider at sentencing.
                                                  10
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 11 of 12




  Apr. 6, 2020) (granting a sentence reduction under § 3582(c) to a defendant who ran a drug-

  trafficking organization, given that “[the defendant], in the face of a life sentence, assumed a

  positive outlook and attitude towards life, sought to improve himself to the utmost extent possible

  and was motivated to do so notwithstanding his circumstances”).

         Looking to the history and characteristics of the defendant pursuant to 18 U.S.C. §

  3553(a)(1), Love recognizes the severity of his wrongdoing and has committed himself to proving

  his rehabilitation. During his time incarcerated, Love has demonstrated extended periods of

  favorable behavior and has continued to work on self-development and personal growth having

  completed many hours of classes and programs in an array of subjects offered by the BOP. He has

  been dedicated to the rehabilitation of himself and others, personifying the objectives of §

  3553(a)(2) that incarceration “provide the defendant with needed educational or vocational

  training, medical care, or other correctional treatment.” Further, Love has maintained strong family

  and community ties. This is expressed in the outpouring of letters on Love’s behalf for leniency

  and the prospect of gainful employment upon his release.

         Considering Love’s personal rehabilitation in prison, coupled with his youth at the time of

  the offense, his strong family and community support as well as the prospect of gainful

  employment, the disparity of sentence between his sentence and those sentenced for similar crimes

  after the First Step Act, the Court finds extraordinary and compelling circumstances which form



  For example, evidence of post sentencing rehabilitation may plainly be relevant to ‘the history and
  characteristics of the defendant.’ § 3553(a)(1). Such evidence may also be pertinent to ‘the need
  for the sentence imposed’ to serve the general purposes of sentencing set forth in § 3553(a)(2) –
  in particular, to ‘afford adequate deterrence to criminal conduct,’ ‘protect the public from further
  crimes of the defendant,’ and ‘provide the defendant with needed educational or vocational
  training…or other correctional treatment in the most effective manner." §§3553(a)(2)(B)-(D); see
  McMannus, 496 F.3d, at 853 (Melloy, J., concurring) (“In assessing…deterrence, protection of the
  public, and rehabilitation, 18 U.S.C. § 3553(a)(2)(B)(C) & (D), there would seem to be no better
  evidence than a defendant’s post incarceration conduct”). Id.
                                                  11
Case 4:99-cr-00012-TCK Document 230 Filed in USDC ND/OK on 05/21/21 Page 12 of 12




  the basis for relief. While his crimes were serious, he has accepted full responsibility for them and

  has already endured serious punishment for them. Therefore, the Court finds that a reduction under

  § 3582(c)(1)(A) to a reduced sentence of 456 months is “sufficient, but not greater than necessary”

  to comply with the sentencing purposes set forth in § 3553(a).4

         IV. CONCLUSION

         Based on the foregoing, the Court grants Love’s Motion for Reduction of Sentence

  (Doc.203). Defendant’s sentence is hereby reduced to 456 months, or 38 years, the mandatory

  sentence Love would receive under current law, and the same sentence offered to him by the

  Government and agreed to by him in 1998. See supra n.1 at 2. Said sentence shall consist of 0

  months as to each of Counts One, Three, Four, Six, Eight, Ten, Twelve, and Fourteen, to run

  concurrently with each other, and 84 months as to each of Counts Two, Five, Seven, Nine, Eleven,

  and Thirteen, to run consecutively to each other and to all other counts. This sentence is sufficient,

  but not greater than necessary, to: reflect the seriousness of the offense; promote respect for the

  law; provide just punishment for the offense; adequately deter criminal conduct; protect the public

  from further crimes by the defendant; and provide the defendant with needed educational or

  vocational training, or medical care.



         IT IS SO ORDERED this 21st day of May, 2021.




  4
    Despite Love's commendable attempts at rehabilitation, his efforts fall short of the exemplary
  conduct this Court has required of other defendants when reducing sentences to time served. Love
  has not completed his GED and has incurred other infractions. This is not to say that Love cannot
  file another Motion for Compassionate Release with additional evidence of post-rehabilitation
  evidence and conduct.
                                                   12
